Action on contract, and in quantum meruit, for professional services alleged to have been rendered by the plaintiff to defendants. Plaintiff appeals from an order insofar as it denied his motion to strike out five items in defendants’ demand for a bill of particulars. Defendants cross-appeal from so much of the order as granted plaintiff’s motion to strike out two items in the demand. Order modified by striking therefrom the provisions which granted plaintiff’s motion to strike out items 3(c) and 3(d) and inserting in place thereof a provision denying plaintiff’s motion in that respect. As so modified, the order is affirmed, with $10 costs and disbursements to defendants. The items should not have been, struck out under the authority of Gormly V. Smith (165 App. Div. 169). Hagarty, Acting P. J., Carswell, Adel, Holán and Sneed, JJ., concur.